Citation Nr: 0605975	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  05-27 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUES

1.  Entitlement to a higher initial evaluation for 
posttraumatic stress disorder (PTSD), currently assigned a 50 
percent disability evaluation.

2.  Entitlement to a higher initial evaluation for residuals 
of prostate cancer, currently assigned a 10 percent 
disability evaluation.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from March 1966 to December 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  That decision granted service 
connection for PTSD and for residuals of prostate cancer post 
radical prostatectomy and assigned 30 and 10 percent 
disability evaluations, respectively, effective from March 
10, 2004.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  


FINDINGS OF FACT

On February 6, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant's representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, a rating decision was 
issued in August 2005, which increased the veteran's 
disability evaluation for PTSD to 50 percent effective from 
March 10, 2004.  A letter was later received by the Board on 
February 6, 2006 in which the veteran's representative 
indicated that the veteran wished to withdraw his appeal for 
the issues of entitlement to a higher initial evaluation for 
PTSD and for residuals of prostate cancer.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant 
through his authorized representative has withdrawn this 
appeal and, hence, there remains no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal, and it 
is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


